765 N.W.2d 344 (2009)
Royce WILCOXSON-BEY, by Next Friend Pepper WILCOXSON-BEY, and Roxy Wilcoxson-Bey, a Stillborn Child, by Pepper Wilcoxson-Bey, Personal Representative, and Pepper Wilcoxson-Bey, Individually, Plaintiff-Appellant,
v.
PROVIDENCE HOSPITAL & MEDICAL CENTERS, INC., Defendant-Appellee, and
Debra Wright, M.D., and St. John Health Systems, Inc., Defendants.
Docket No. 138033. COA No. 279146.
Supreme Court of Michigan.
May 29, 2009.

Order
On order of the Court, the application for leave to appeal the December 11, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the Wayne Circuit Court's order denying the defendant's motion for summary disposition with regard to causation. When the record is reviewed in its entirety, there was sufficient evidence presented to demonstrate that daily fetal monitoring is effective in the vast majority of cases in detecting cord compression and fetal distresswhich are events that precede cord occlusion and that signal the need for intervention to prevent injury. The actual timing of the occlusion itself is not relevant to the question of whether it is more likely than not that daily fetal monitoring would have discovered cord compression and fetal distress. We therefore REMAND this case to the Court of Appeals for consideration of the other issues raised by the defendant that were not addressed in its opinion.
CORRIGAN, J., would grant leave to appeal or hold oral argument on the application.